Exhibit 10.1

 

PLACEMENT AGREEMENT

 

AMONG

 

IBERIABANK CORPORATION,

 

IBERIABANK STATUTORY TRUST III

 

AND

 

SUNTRUST CAPITAL MARKETS, INC.

 

--------------------------------------------------------------------------------

 

Dated as of September 20, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IBERIABANK Corporation

$10,000,000 Preferred Securities

 

Floating Rate Preferred Securities

(Liquidation Amount $1,000 per Preferred Security)

 

PLACEMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

September 20, 2004

 

SunTrust Capital Markets, Inc.

303 Peachtree Street, N.E.

24th Floor, Mail Code 3950

Atlanta, Georgia 30308

 

Ladies and Gentlemen:

 

IBERIABANK Corporation, a Louisiana corporation (the “Company”), and its
financing subsidiary, IBERIABANK Statutory Trust III, a Delaware statutory trust
(the “Trust,” and hereinafter together with the Company, the “Offerors”), hereby
confirm their agreement (this “Agreement”) with you as placement agent (the
“Placement Agent”), as follows:

 

Section 1. Issuance and Sale of Securities.

 

1.1 Introduction. The Offerors propose to issue and sell at the Closing (as
defined in Section 2.3.1 hereof) TEN MILLION ($10,000,000) DOLLARS of the
Trust’s Floating Rate Preferred Securities, with a liquidation amount of $1,000
per preferred security, bearing a variable rate of interest per annum, reset
quarterly, equal to LIBOR (as defined in the Indenture (as defined below)) plus
2.00% (the “Preferred Securities”), to STI Investment Management, Inc., a
Delaware corporation (the “Purchaser”), pursuant to the terms of the Preferred
Securities Subscription Agreement entered into, or to be entered into on or
prior to the Closing Date (as defined in Section 2.3.1 hereof), between the
Offerors and the Purchaser (the “Subscription Agreement”), the form of which is
attached hereto as Exhibit A and incorporated herein by this reference.

 

1.2 Operative Agreements. The Preferred Securities shall be fully and
unconditionally guaranteed on a subordinated basis by the Company with respect
to distributions and amounts payable upon liquidation, redemption or repayment
(the “Guarantee”) pursuant and subject to the Guarantee Agreement (the
“Guarantee Agreement”), to be dated as of the Closing Date and executed and
delivered by the Company and Wilmington Trust Company, as guarantee trustee (the
“Guarantee Trustee”), for the benefit from time to time of the holders of the
Preferred Securities. The entire proceeds from the sale by the Trust to the
holders of the Preferred Securities shall be combined with the entire proceeds
from the sale by the Trust to the Company of its common securities (the “Common
Securities”), and shall be used by the Trust to

 

2



--------------------------------------------------------------------------------

purchase TEN MILLION THREE HUNDRED TEN THOUSAND ($10,310,000) DOLLARS in
principal amount of the Floating Rate Junior Subordinated Notes (the “Junior
Subordinated Notes”) of the Company. The Preferred Securities and the Common
Securities of the Trust shall be issued pursuant to an Amended and Restated
Trust Agreement among Wilmington Trust Company, as property trustee (the
“Property Trustee”), Wilmington Trust Company, as Delaware trustee (the
“Delaware Trustee”), the Administrative Trustees named therein and the Company,
to be dated as of the Closing Date and in substantially the form heretofore
delivered to the Placement Agent (the “Trust Agreement”). The Junior
Subordinated Notes shall be issued pursuant to an Indenture (the “Indenture”),
to be dated as of the Closing Date, between the Company and Wilmington Trust
Company, as indenture trustee (the “Indenture Trustee”). The documents
identified in this Section 1.2 and in Section 1.1 are referred to herein as the
“Operative Documents.” The Preferred Securities, the Common Securities and the
Junior Subordinated Notes are collectively referred to as the “Securities.” All
other capitalized terms used but not defined in this Agreement shall have the
meanings ascribed to them in the Indenture.

 

1.3 Rights of Purchaser. The Preferred Securities shall be offered and sold by
the Trust directly to the Purchaser without registration of any of the Preferred
Securities, the Junior Subordinated Notes or the Guarantee under the Securities
Act of 1933, as amended (the “Securities Act”), or any other applicable
securities laws in reliance upon exemptions from the registration requirements
of the Securities Act and other applicable securities laws. The Offerors agree
that this Agreement shall be incorporated by reference into the Subscription
Agreement and the Purchaser shall be entitled to each of the benefits of the
Placement Agent and the Purchaser under this Agreement and shall be entitled to
enforce obligations of the Offerors under this Agreement as fully as if the
Purchaser were a party to this Agreement. The Offerors and the Placement Agent
have entered into this Agreement to set forth their understanding as to their
relationship and their respective rights, duties and obligations.

 

1.4 Legends. Upon original issuance thereof, and until such time as the same is
no longer required under the applicable requirements of the Securities Act, the
Preferred Securities and Junior Subordinated Notes certificates shall each
contain a legend as required pursuant to any of the Operative Documents.

 

Section 2. Purchase of Preferred Securities.

 

2.1 Exclusive Rights; Purchase Price. From the date hereof until the Closing
Date (which date may be extended by mutual agreement of the Offerors and the
Placement Agent), the Offerors hereby grant to the Placement Agent the exclusive
right to arrange for the sale to the Purchaser of the Preferred Securities at a
purchase price equal to $1,000 per Preferred Security. The aggregate purchase
price shall be TEN MILLION ($10,000,000) DOLLARS (the “Purchase Price”), which
Purchase Price is equal to 100% of the stated liquidation amount of the
Preferred Securities.

 

2.2 Subscription. The Offerors hereby agree to evidence their acceptance of the
subscription by countersigning a copy of the Subscription Agreement and
returning the same to the Placement Agent.

 

3



--------------------------------------------------------------------------------

2.3 Closing and Delivery of Payment.

 

2.3.1 Closing; Closing Date. The closing (the “Closing”) for the sale and
purchase of the Preferred Securities by the Offerors to the Purchaser shall
occur at the offices of Powell, Goldstein, Frazer & Murphy LLP, or such other
place as the parties hereto shall agree at 11:00 a.m. (eastern time) on
September 20, 2004, or such other later date as the parties may designate (such
date and time of delivery and payment for the Preferred Securities being herein
called the “Closing Date”). The Preferred Securities shall be transferred and
delivered to the Purchaser against the payment of the Purchase Price (as defined
in the Subscription Agreement) to the Offerors in immediately available funds on
the Closing Date to a U.S. account designated in writing by the Company at least
two (2) business days prior to the Closing Date.

 

2.3.2 Delivery. Delivery of the Preferred Securities shall be made at such
location, and in such names and denominations, as the Purchaser shall designate
at least two (2) business days in advance of the Closing Date. The Company and
the Trust agree to have the Preferred Securities available for inspection and
checking by the Purchaser in Atlanta, Georgia not later than 1:00 P.M., eastern
time, on the business day prior to the Closing Date.

 

2.4 Placement Agent’s Fees and Expenses.

 

2.4.1 Use of Proceeds; Placement Agent’s Compensation. The Offerors shall use
the proceeds from the sale of the Preferred Securities, together with the
proceeds from the sale of the Common Securities, to purchase the Junior
Subordinated Notes. The Company shall pay to the Placement Agent at the Closing
a fee in cash equal to 0.00% of the aggregate dollar amount of the Preferred
Securities purchased by the Purchaser. The Company shall not pay a commission on
the sale of the Junior Subordinated Notes to the Trust.

 

2.4.2 Costs and Expenses. The Placement Agent shall pay, on behalf of the
Company or the Trust, as applicable: (i) up to $10,000 in legal fees and
disbursements of counsel to the Company; (ii) the initial and annual
administrative fees of the Guarantee Trustee, Property Trustee, the Delaware
Trustee and any other trustee or paying agent appointed under the Operative
Documents (collectively, the “Trustee”) for the life of the Preferred
Securities; (iii) the legal fees and disbursements of special Delaware counsel
to the Trust and of counsel to the Trustee relating to the formation of the
Trust and the transactions contemplated by this Agreement. The initial and
administrative fees will be fixed for the life of the trust so long as there is
no event of default or other event in which the Trustee has the right to retain
counsel. In such a case, the reasonable fees and expenses of Trustee’s counsel
will be billed to the Company at the Trustee’s cost. The Company hereby
covenants and agrees that it shall pay or cause to be paid (directly or by
reimbursement) any other costs and expenses set forth in the Summary of Proposed
Terms and Conditions enclosed with the Letter of Intent dated August 6, 2004,
between the Company and the Placement Agent.

 

2.4.3 Reimbursement of Expenses. If the sale of the Preferred Securities
provided for in this Agreement is not consummated because any condition set
forth in Section 3 to be satisfied by either the Company or the Trust is not
satisfied, because this Agreement is terminated pursuant to Section 10 or
because of any failure, refusal or inability on the part of the Company or the
Trust to perform all obligations and satisfy all conditions on its part to be
performed or

 

4



--------------------------------------------------------------------------------

satisfied hereunder other than by a reason of a default by this Agreement, the
Company will reimburse the Placement Agent upon demand for all reasonable
out-of-pocket expenses (including the fees and expenses of each of the Placement
Agent’s or Purchaser’s counsel) that shall have been incurred by the Placement
Agent or Purchaser in connection with the proposed purchase and sale of the
Preferred Securities. The Company shall not in any event be liable to the
Placement Agent or Purchaser for the loss of anticipated profits from the
transactions contemplated by this Agreement.

 

Section 3. Closing Conditions. The obligations of the parties under this
Agreement on the Closing Date are subject to the following conditions:

 

3.1 Accuracy of Representations and Warranties. The representations and
warranties contained in this Agreement, and the statements of the Offerors made
in any certificates pursuant to this Agreement, shall be accurate as of the date
of delivery of the Preferred Securities:

 

3.2 Opinions of Counsel. On the Closing Date, the Placement Agent shall have
received the following favorable opinions, each dated as of the Closing Date:
(a) from Cozen O’Conner, counsel for the Offerors, addressed to the Purchaser,
the Placement Agent and the Indenture Trustee in substantially the form set
forth on Exhibit B-1 attached hereto and incorporated herein by this reference,
(b) from Powell, Goldstein, Frazer & Murphy LLP, special tax counsel for the
Placement Agent and Purchaser, addressed to the Placement Agent and Purchaser in
substantially the form set forth on Exhibit B-2 attached hereto and incorporated
herein by this reference, (c) from Richards Layton & Finger, P.A., special
Delaware counsel to the Placement Agent and Purchaser and addressed to the
Purchaser, the Placement Agent and the Offerors, in substantially the form set
forth on Exhibit B-3 attached hereto and incorporated herein by this reference,
and (d) from Richards Layton & Finger, P.A., special counsel to the Indenture
Trustee, the Property Trustee and the Guarantee Trustee and addressed to the
Purchaser, the Placement Agent and the Offerors, in substantially the form set
forth on Exhibit B-4 attached hereto and incorporated herein by this reference.
Each opinion addressed to the Purchaser shall state that the first entity, if
any, to which the Purchaser transfers any of the Preferred Securities (each, a
“Subsequent Purchaser”) shall be entitled to rely on such opinion.

 

3.3 Officer’s Certificate. The Company shall have furnished to the Placement
Agent and the Purchaser a certificate of the Company, signed by the Chief
Executive Officer, President or an Executive Vice President and by the Chief
Financial Officer, Treasurer or Assistant Treasurer of the Company, and the
Trust shall have furnished to the Placement Agent and the Purchaser a
certificate of the Trust, signed by an Administrative Trustee of the Trust, in
each case dated the Closing Date, and, in the case of the Company, as to 3.3.1
and 3.3.2 below and, in the case of the Trust, as to 3.3.1 below:

 

3.3.1 the representations and warranties in this Agreement are true and correct
on and as of the Closing Date with the same effect as if made on the Closing
Date, and the Company and the Trust have complied with all the agreements and
satisfied all the conditions on either of their part to be performed or
satisfied at or prior to the Closing Date; and

 

3.3.2 since the date of the Interim Financial Statements (as defined below),
there has been no material adverse change in the condition (financial or other),
earnings, business,

 

5



--------------------------------------------------------------------------------

prospects or assets of the Company and its subsidiaries, whether or not arising
from transactions occurring in the ordinary course of business.

 

3.4 No Subsequent Change. Subsequent to the execution of this Agreement, there
shall not have been any change, or any development involving a prospective
change, in or affecting the condition (financial or other), earnings, business,
prospects or assets of the Company and its subsidiaries, whether or not
occurring in the ordinary course of business, the effect of which is, in the
Placement Agent’s or Purchaser’s judgment, so material and adverse as to make it
impractical or inadvisable to proceed with the purchase of the Preferred
Securities.

 

3.5 Delivery of Operative Documents. Each of the Operative Documents shall have
been duly authorized, executed and delivered by each party thereto, and copies
thereof shall have been delivered to the Company, the Trust, the Purchaser and
the Placement Agent.

 

3.6 Consents and Permits. The Company and the Trust shall have received all
consents, permits and other authorizations, and made all such filings and
declarations, as may be required from any person or entity pursuant to any law,
statute, regulation or rule (federal, state, local and foreign), or pursuant to
any agreement, order or decree to which the Company or the Trust is a party or
to which either is subject, in connection with the transactions contemplated by
this Agreement.

 

3.7 Information. Prior to or on the Closing Date, the Offerors shall have
furnished to the Placement Agent, the Purchaser and their respective counsel
such further information, certificates, opinions and documents as the Placement
Agent, Purchaser or their respective counsel may reasonably request.

 

If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as required in this Agreement, or if any of the opinions,
certificates and documents mentioned above or elsewhere in this Agreement shall
not be reasonably satisfactory in form and substance to the Placement Agent, the
Purchaser or their respective counsel, this Agreement and all the Placement
Agent’s obligations hereunder may be canceled at, or any time prior to, the
Closing Date by the Placement Agent. Notice of such cancellation shall be given
to the Offerors in writing or by telephone or facsimile confirmed in writing.

 

Each certificate signed by any trustee of the Trust or any officer of the
Company and delivered to the Placement Agent, Purchaser or their respective
counsel in connection with the Operative Documents and the transactions
contemplated hereby and thereby shall be deemed to be a representation and
warranty of the Trust and/or the Company, as the case may be, and not by such
trustee or officer in any individual capacity.

 

Section 4. Representations and Warranties of the Offerors. The Offerors jointly
and severally represent and warrant to the Placement Agent and the Purchaser as
of the date hereof and as of the Closing Date as follows:

 

4.1 Representations and Warranties of the Company and the Trust.

 

(a) Neither the Company nor the Trust, nor any of their “Affiliates” (as defined
in Rule 501(b) of Regulation D under the Securities Act (“Regulation D”)), nor
any

 

6



--------------------------------------------------------------------------------

person acting on any of their behalf (except for the Placement Agent, as to
which neither the Company nor the Trust make any representation) has, directly
or indirectly, made offers or sales of any security, or solicited offers to buy
any security, under circumstances that would require the registration under the
Securities Act of any of the Securities.

 

(b) Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf (except for the Placement Agent, as to
which neither the Company nor the Trust make any representation) has (i) offered
for sale or solicited offers to purchase the Securities, (ii) engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with any offer or sale of any of the Securities, or
(iii) engaged in any “directed selling efforts” within the meaning of Regulation
S under the Securities Act (“Regulation S”) with respect to the Securities.

 

7



--------------------------------------------------------------------------------

(c) The Securities (i) are not and have not been listed on a national securities
exchange registered under section 6 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or quoted on a U.S. automated interdealer
quotation system and (ii) are not of an open-end investment company, unit
investment trust or face-amount certificate company that are, or are required to
be, registered under section 8 of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and the Securities otherwise satisfy the
eligibility requirements of Rule 144A(d)(3) promulgated pursuant to the
Securities Act (“Rule 144A(d)(3)”).

 

(d) Neither the Company nor the Trust is, and, immediately following
consummation of the transactions contemplated hereby and the application of the
net proceeds therefrom, neither the Company nor the Trust will be, an
“investment company” or an entity “controlled” by an “investment company,” in
each case within the meaning of section 3(a) of the Investment Company Act.

 

(e) Neither the Company nor the Trust has paid or agreed to pay to any person or
entity, directly or indirectly, any fees or other compensation for soliciting
another to purchase any of the Securities, except for the Commission.

 

4.2 Standing and Qualification of the Trust. The Trust has been duly created and
is validly existing in good standing as a statutory trust under the Delaware
Statutory Trust Act, 12 Del. C. §3801, et seq. (the “Statutory Trust Act”) with
all requisite power and authority to own property and to conduct the business it
transacts and proposes to transact and to enter into and perform its obligations
under the Operative Documents to which it is a party. The Trust is duly
qualified to transact business as a foreign entity and is in good standing in
each jurisdiction in which such qualification is necessary, except where the
failure to so qualify or be in good standing would not have a material adverse
effect on the condition (financial or otherwise), earnings, business, prospects
or assets of the Trust, whether or not occurring in the ordinary course of
business. The Trust is not a party to, or otherwise bound by, any agreement
other than the Operative Documents. The Trust is, and under current law will
continue to be, classified for federal income tax purposes as a grantor trust
and not as an association or publicly traded partnership taxable as a
corporation.

 

4.3 Trust Agreement. The Trust Agreement has been duly authorized by the Company
and, on the Closing Date specified in Section 2.3.1, will have been duly
executed and delivered by the Company and the Administrative Trustees of the
Trust, and, assuming due authorization, execution and delivery by the Property
Trustee and the Delaware Trustee, will be a legal, valid and binding obligation
of the Company and the Administrative Trustees, enforceable against them in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally and to general principles of equity. Each of the Administrative
Trustees of the Trust is an employee of the Company or one of its subsidiary
banks and has been duly authorized by the Company to execute and deliver the
Trust Agreement. To the knowledge of the Administrative Trustees, the Trust is
not in violation of any provision of the Statutory Trust Act.

 

4.4 Guarantee Agreement and the Indenture. Each of the Guarantee and the
Indenture has been duly authorized by the Company and, on the Closing Date, will
have been duly

 

8



--------------------------------------------------------------------------------

executed and delivered by the Company, and, assuming due authorization,
execution and delivery by the Guarantee Trustee, in the case of the Guarantee,
and by the Indenture Trustee, in the case of the Indenture, will be a legal,
valid and binding obligation of the Company enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and to
general principles of equity.

 

4.5 Preferred Securities and Common Securities. The Preferred Securities and the
Common Securities have been duly authorized by the Trust and, when issued and
delivered against payment therefor on the Closing Date to the Purchaser in
accordance with this Agreement and the Subscription Agreement, in the case of
the Preferred Securities, and to the Company in accordance with the Common
Securities Subscription Agreement between the Company and the Trust, dated as of
the Closing Date, in the case of the Common Securities, will be validly issued,
fully paid and nonassessable and will represent undivided beneficial interests
in the assets of the Trust entitled to the benefits of the Trust Agreement,
enforceable against the Trust in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights generally and to general principles of equity.
The issuance of the Securities is not subject to preemptive or other similar
rights. On the Closing Date, all of the issued and outstanding Common Securities
will be directly owned by the Company free and clear of any pledge, security
interest, claim, lien or other encumbrance (each, a “Lien”).

 

4.6 Junior Subordinated Notes. The Junior Subordinated Notes have been duly
authorized by the Company and, on the Closing Date, will have been duly executed
and delivered to the Indenture Trustee for authentication in accordance with the
Indenture and, when authenticated in the manner provided for in the Indenture
and delivered to the Trust against payment therefor in accordance with the
Junior Subordinated Note Subscription Agreement between the Company and the
Trust, dated as of the Closing Date, will constitute legal, valid and binding
obligations of the Company entitled to the benefits of the Indenture enforceable
against the Company in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights generally and to general principles of equity.

 

4.7 Placement Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and the Trust and constitutes the legal, valid and
binding obligation of the Company and the Trust, enforceable against the Company
and the Trust in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting
creditors’ rights generally and to general principles of equity.

 

4.8 Defaults. Neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase of the Junior
Subordinated Notes by the Trust, the execution and delivery of and compliance
with the Operative Documents by the Company or the Trust, the consummation of
the transactions contemplated herein or therein, or the use of the proceeds
therefrom, (i) will conflict with or constitute a breach of, or a default under,
the Trust Agreement or the charter or bylaws of the Company or any subsidiary of
the Company or any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, governmental authority, agency or
instrumentality or court, domestic or foreign,

 

9



--------------------------------------------------------------------------------

having jurisdiction over the Trust, or the Company or any of its subsidiaries,
or their respective properties or assets (collectively, “Governmental
Entities”), (ii) will conflict with or constitute a violation or breach of, or a
default or Repayment Event (as defined below) under, or result in the creation
or imposition of any Lien upon any property or assets of the Trust, the Company
or any of the Company’s subsidiaries pursuant to any contract, indenture,
mortgage, loan agreement, note, lease or other agreement or instrument to which
(A) the Trust, the Company or any of its subsidiaries is a party or by which it
or any of them may be bound, or (B) any of the property or assets of any of them
is subject, or any judgment, order or decree of any court, governmental
authority or arbitrator, except, in the case of this clause (ii), for such
conflicts, breaches, violations, defaults, Repayment Events (as defined below)
or Liens which (X) would not, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by the Operative Documents and (Y)
would not, singly or in the aggregate, have a material adverse effect on the
condition (financial or otherwise), earnings, business, liabilities, prospects
and assets (taken as a whole) or business prospects of the Company and its
subsidiaries taken as a whole, whether or not occurring in the ordinary course
of business (a “Material Adverse Effect”) or (iii) require the consent,
approval, authorization or order of any court or Governmental Entity, other than
such as have been previously obtained. As used herein, a “Repayment Event” means
any event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Trust or the Company or any of its subsidiaries prior
to its scheduled maturity.

 

4.9 Organization, Standing and Qualification of the Company. The Company has
been duly incorporated and is validly existing as a corporation in good standing
under the laws of Louisiana, with all requisite corporate power and authority to
own, lease and operate its properties and conduct the business it transacts and
proposes to transact, and is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
activities requires such qualification, except where the failure of the Company
to be so qualified would not, singly or in the aggregate, have a Material
Adverse Effect.

 

4.10 Subsidiaries of the Company. Each of the Company’s significant subsidiaries
listed in Schedule 1 (as defined in Section 1-02 of Regulation S-X under the
Securities Act) (the “Subsidiaries”) has been duly organized and is validly
existing and in good standing under the laws of the jurisdiction in which it is
chartered or organized, with all requisite power and authority to own its
properties and conduct the business it transacts and proposes to transact. Each
Subsidiary is duly qualified to transact business and is in good standing as a
foreign entity in each jurisdiction where the nature of its activities requires
such qualification, except where the failure of any such Subsidiary to be so
qualified would not, singly or in the aggregate, have a Material Adverse Effect.

 

4.11 Government Licenses and Regulatory Compliance. Each of the Trust, the
Company and each of its Subsidiaries hold all necessary approvals,
authorizations, orders, licenses, certificates and permits (collectively,
“Government Licenses”) of and from Governmental Entities necessary to conduct
its respective business as now being conducted, and neither the Trust, the
Company nor any of the Subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such Government License,
except where the failure to be so licensed or approved or the receipt of an
unfavorable decision, ruling

 

10



--------------------------------------------------------------------------------

or finding, would not, singly or in the aggregate, have a Material Adverse
Effect; all of the Government Licenses are valid and in full force and effect,
except where the invalidity or the failure of such Government Licenses to be in
full force and effect, would not, singly or in the aggregate, have a Material
Adverse Effect; and the Company and the Subsidiaries are in compliance with all
applicable laws, rules, regulations, judgments, orders, decrees and consents,
except where the failure to be in compliance would not, singly or in the
aggregate, have a Material Adverse Effect.

 

4.12 Property. Each of the Company and its subsidiaries owns or leases all such
properties as are necessary to the conduct of its operations as presently
conducted and has good and marketable title to all of its respective real and
personal properties, in each case free and clear of all Liens and defects,
except for those that would not, singly or in the aggregate, have a Material
Adverse Effect; and all of the leases and subleases under which the Trust, the
Company or any subsidiary of the Company holds properties are in full force and
effect, except where the failure of such leases and subleases to be in full
force and effect would not, singly or in the aggregate, have a Material Adverse
Effect and none of the Trust, the Company or any subsidiary of the Company has
any notice of any claim of any sort that has been asserted by anyone adverse to
the rights of the Trust, the Company or any subsidiary of the Company under any
such leases or subleases, or affecting or questioning the rights of such entity
to the continued possession of the leased or subleased premises under any such
lease or sublease, except for such claims that would not, singly or in the
aggregate, have a Material Adverse Effect.

 

4.13 Conflicts, Authorizations and Approvals. Neither the Company nor any of its
Subsidiaries is (i) in violation of its respective charter, bylaws or similar
organizational documents or (ii) in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which either the Company or any such Subsidiary is a party or by
which it or any of them may be bound or to which any of the property or assets
of any of them is subject, except, in the case of clause (ii), where such
default would not, singly or in the aggregate, have a Material Adverse Effect.
No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Trust or the Company of their respective obligations under
the Operative Documents, as applicable, or the consummation by the Trust and the
Company of the transactions contemplated by the Operative Documents.

 

4.14 Holding Company Registration and Deposit Insurance. The Company is duly
registered (i) as a bank holding company under the Bank Holding Company Act of
1956, as amended (the “Bank Holding Company Act”), and the regulations of the
Board of Governors of the Federal Reserve System (the “Federal Reserve”), and
the deposit accounts of the Company’s subsidiary depository institution are
insured by the Federal Deposit Insurance Corporation (“FDIC”) to the fullest
extent permitted by law and the rules and regulations of the FDIC, and no
proceeding for the termination of such insurance are pending or, to the
knowledge of the Company, threatened.

 

11



--------------------------------------------------------------------------------

4.15 Financial Statements.

 

(a) The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries at and for the
fiscal year ended December 31, 2003 (the “Financial Statements”) and the interim
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries at and for the quarter ended June 30, 2004 (the “Interim Financial
Statements”) provided to the Placement Agent are the most recently available
audited and unaudited consolidated financial statements of the Company and its
consolidated subsidiaries, respectively, and fairly present in all material
respects, in accordance with U.S. generally accepted accounting principles
(“GAAP”), the financial position of the Company and its consolidated
subsidiaries, and the results of operations and changes in financial condition
as of the dates and for the periods therein specified, subject, in the case of
Interim Financial Statements, to year-end adjustments (which are expected to
consist solely of normal recurring adjustments). Such consolidated financial
statements and schedules have been prepared in accordance with GAAP consistently
applied throughout the periods involved (except as otherwise noted therein).

 

(b) The Company’s report on FRY-9C, dated June 30, 2004 (the “FRY-9C”), provided
to the Placement Agent is the most recently available such report, and the
information therein fairly presents in all material respects the financial
position of the Company and its subsidiaries.

 

(c) Since the respective dates of the Financial Statements, Interim Financial
Statements and the FRY-9C, there has not been any material adverse change or
development with respect to the condition (financial or otherwise), earnings,
business, assets or business prospects of the Company and its subsidiaries,
taken as a whole.

 

(d) The accountants of the Company who certified the Financial Statements are
independent public accountants of the Company and its subsidiaries within the
meaning of the Securities Act and the rules and regulations of the Securities
and Exchange Commission (“SEC”) thereunder.

 

4.16 Regulatory Enforcement Matters. None of the Trust, the Company nor any of
its Subsidiaries, nor any of their respective officers, directors, employees or
representatives, is subject or is party to, or has received any notice from any
Regulatory Agency (as defined below) that any of them will become subject or
party to any investigation with respect to, any cease-and-desist order,
agreement, civil monetary penalty, consent agreement, memorandum of
understanding or other regulatory enforcement action, proceeding or order with
or by, or is a party to any commitment letter or similar undertaking to, or is
subject to any directive by, or has been a recipient of any supervisory letter
from, or has adopted any board resolutions at the request or suggestion of, any
Regulatory Agency that, in any such case, currently restricts in any material
respect the conduct of their business or that in any material manner relates to
their capital adequacy, their credit policies, their management or their
business (each, a “Regulatory Action”), nor has the Trust, the Company or any of
its Subsidiaries been advised by any Regulatory Agency that it is considering
issuing or requesting any such Regulatory Action; and there is no unresolved
violation, criticism or exception by any Regulatory Agency with respect to any
report or statement relating to any examinations of the Trust, the Company or
any of its Subsidiaries, except where such unresolved violation, criticism or
exception would not, singly or in the aggregate, have a Material Adverse Effect.
As used herein, the term “Regulatory Agency”

 

12



--------------------------------------------------------------------------------

means any federal or state agency charged with the supervision or regulation of
depositary institutions or holding companies of depositary institutions, or
engaged in the insurance of depositary institution deposits, or any court,
administrative agency or commission or other governmental agency, authority or
instrumentality having supervisory or regulatory authority with respect to the
Trust, the Company or any of its Subsidiaries.

 

4.17 No Undisclosed Liabilities. None of the Trust, the Company nor any of its
Subsidiaries has any material liability, whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Company or its Subsidiaries that could give rise to any such liability),
except for (i) liabilities set forth in the Financial Statements or the Interim
Financial Statements and (ii) normal fluctuations in the amount of the
liabilities referred to in clause (i) above occurring in the ordinary course of
business of the Trust, the Company and all of its Subsidiaries since the date of
the most recent balance sheet included in such Financial Statements.

 

4.18 Litigation. There is no action, suit or proceeding before or by any
Governmental Entity, arbitrator or court, domestic or foreign, now pending or,
to the knowledge of the Company or the Trust, threatened against or affecting
the Trust or the Company or any of the Subsidiaries, except for such actions,
suits or proceedings that, if adversely determined, could not, singly or in the
aggregate, reasonably be expected to materially adversely affect the
consummation of the transactions contemplated by the Operative Documents or to
have a Material Adverse Effect.

 

4.19 Deferral of Interest Payments on Junior Subordinated Notes. The Company has
no present intention to exercise its option to defer payments of interest on the
Junior Subordinated Notes as provided in the Indenture. The Company believes
that the likelihood that it would exercise its rights to defer payments of
interest on the Junior Subordinated Notes as provided in the Indenture at any
time during which the Junior Subordinated Notes are outstanding is remote
because of the restrictions that would be imposed on the Company’s ability to
declare or pay dividends or distributions on, or to redeem, purchase, acquire or
make a liquidation payment with respect to, any of the Company’s capital stock
and on the Company’s ability to make any payments of principal, interest or
premium on, or repay, repurchase or redeem, any of its debt securities that rank
pari passu in all respects with or junior in interest to the Junior Subordinated
Notes.

 

Section 5. Representations and Warranties of the Placement Agent. The Placement
Agent represents and warrants to, and agrees with, the Company and the Trust as
follows:

 

5.1 Organization, Standing and Qualification. The Placement Agent is a
corporation, validly existing and in good standing under the laws of the state
of Tennessee, with full power and authority to own, lease and operate its
properties and conduct its business as currently being conducted. The Placement
Agent is duly qualified to transact business as a foreign corporation and is in
good standing in each jurisdiction in which it owns or leases property or
conducts its business so as to require such qualification and in which the
failure to so qualify would,

 

13



--------------------------------------------------------------------------------

individually or in the aggregate, have a material adverse effect on the
condition (financial or otherwise), earnings, business, prospects or results of
operations of the Placement Agent.

 

5.2 Power and Authority. The Placement Agent has all requisite power and
authority to enter into this Agreement, and this Agreement has been duly and
validly authorized, executed and delivered by the Placement Agent and
constitutes the legal, valid and binding agreement of the Placement Agent,
enforceable against the Placement Agent in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights generally and to general principles of equity
and except as any indemnification or contribution provisions thereof may be
limited under applicable securities laws.

 

5.3 General Solicitation. Neither the Placement Agent, nor any representative of
the Placement Agent has engaged, or will engage, in any form of “general
solicitation or general advertising” (within the meaning of Regulation D under
the Securities Act) or in any “directed selling efforts” (within the meaning of
Regulation S under the Securities Act) in connection with any offer or sale of
the Preferred Securities.

 

5.4 Purchaser. The Placement Agent has made such reasonable inquiry as is
necessary to determine that the Purchaser is acquiring the Preferred Securities
for its own account, the Purchaser does not intend to distribute the Preferred
Securities in contravention of the Securities Act or any other applicable
securities laws.

 

5.5 Qualified Purchasers. The Placement Agent has not offered or sold, and will
not arrange for the offer or sale of, the Preferred Securities except (i) to
those the Placement Agent reasonably believes are “accredited investors” (within
the meaning of Rule 501 of Regulation D), (ii) in an offshore transaction
complying with Rule 903 of Regulation S or (iii) in any other manner that does
not require registration of the Preferred Securities under the Securities Act.
In connection with each such sale, the Placement Agent has taken or will take
reasonable steps to ensure that the Purchaser is aware that (a) such sale is
being made in reliance on an exemption under the Securities Act and (b) future
transfers of the Preferred Securities will not be made except in compliance with
applicable securities laws.

 

5.6 Offering Circulars. Neither the Placement Agent nor its representatives will
include any nonpublic information about the Company, the Trust or any of their
affiliates in any registration statement, prospectus, offering circular or
private placement memorandum used in connection with any purchase of Preferred
Securities without the prior written consent of the Company or the Trust, as
applicable.

 

Section 6. Covenants of the Offerors. The Offerors covenant and agree with the
Placement Agent and the Purchaser as follows:

 

6.1 Compliance with Representations and Warranties. During the period from the
date of this Agreement to the Closing Date, the Offerors shall use their best
efforts to cause their representations and warranties contained in Section 4
hereof to be true as of the Closing Date, after giving effect to the
transactions contemplated by this Agreement, as if made on and as of the Closing
Date.

 

14



--------------------------------------------------------------------------------

6.2 Sale and Registration of Securities. Neither the Company nor the Trust will,
nor will either of them permit any of its Affiliates to, nor will either of them
permit any person acting on its or their behalf (other than the Placement Agent
and the Purchaser) to, directly or indirectly, (i) sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) that would or could be integrated with the sale
of the Preferred Securities in any manner that would require the registration of
the Securities under the Securities Act or (ii) make offers or sales of any such
Security, or solicit offers to buy any such Security, under any circumstances
that would require the registration of any of such Securities under the
Securities Act.

 

6.3 Use of Proceeds. The Trust shall use the proceeds from the sale of the
Preferred Securities and the Common Securities solely to purchase the Junior
Subordinated Notes from the Company.

 

6.4 Investment Company. So long as any of the Securities are outstanding, (i)
the Securities shall not be listed on a national securities exchange registered
under section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system, (ii) neither the Company nor the Trust shall be an open-end
investment company, unit investment trust or face-amount certificate company
that is, or is required to be, registered under section 8 of the Investment
Company Act, and, the Securities shall otherwise satisfy the eligibility
requirements of Rule 144A(d)(3) and (iii) neither of the Offerors shall engage,
or permit any subsidiary to engage, in any activity which would cause it or any
subsidiary to be an “investment company” under the provisions of the Investment
Company Act.

 

6.5 Solicitation and Advertising. Neither the Company nor the Trust will, nor
will either of them permit any of their Affiliates or any person acting on their
behalf to (other than the Placement Agent), (i) engage in any “directed selling
efforts” within the meaning of Regulation S under the Securities Act or (ii)
engage in any form of “general solicitation or general advertising” (within the
meaning of Regulation D) in connection with any offer or sale of any of the
Securities.

 

6.6 Compliance with Rule 144A(d)(4) under the Securities Act. So long as any of
the Securities are outstanding and are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, the Offerors will, during
any period in which they are not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, or the Offerors are not exempt from such reporting
requirements pursuant to and in compliance with Rule 12g3-2(b) under the
Exchange Act, provide to each holder of such restricted securities and to each
prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser in
connection with any proposed transfer, any information required to be provided
by Rule 144A(d)(4) under the Securities Act, if applicable. The information
provided by the Offerors pursuant to this Section 6.6 will not, at the date
thereof, contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. If the Company and the
Trust are required to register under the Exchange Act, such reports filed in
compliance with Rule 12g3-2(b) shall be sufficient information as required
above. This covenant is intended to be for the benefit of the Purchaser, the
holders of the

 

15



--------------------------------------------------------------------------------

Securities, and the prospective purchasers designated by such holders, from time
to time, of the Securities.

 

6.7 Reports. Each of the Company and the Trust shall furnish to (i) the
Placement Agent, (ii) the Purchaser and any subsequent holder of the Securities,
and (iii) any beneficial owner of the Securities reasonably identified to the
Company and the Trust (which identification may be made by either such
beneficial owner or by the Purchaser), a duly completed and executed certificate
in the form attached hereto as Annex F, including the financial statements
referenced in such Annex, which certificate and financial statements shall be so
furnished by the Company and the Trust not later than fifty (50) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Company and not later than one hundred (100) days after the end of each fiscal
year of the Company during which the Junior Subordinated Notes are outstanding.

 

Section 7. Indemnification & Contribution.

 

7.1 Indemnification.

 

7.1.1 The Company and the Trust agree jointly and severally to indemnify and
hold harmless the Placement Agent, the Purchaser, the Placement Agent’s
affiliates (collectively, the “Indemnified Parties”) and the Indemnified
Parties’ respective directors, officers, employees and agents and each person
who “controls” the Indemnified Parties within the meaning of either the
Securities Act or the Exchange Act against any and all losses, claims, damages
or liabilities, joint or several, to which they or any of them may become
subject under the Securities Act, the Exchange Act or other federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in any information (whether oral or written) or
documents furnished or made available to the Purchaser or the Placement Agent by
or on behalf of the Company, the Trust, or their respective representatives
pursuant to the due diligence request form provided by the Placement Agent in
connection with the transactions contemplated by the Operative Documents, or
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances under which they were made, and agrees to
reimburse each such Indemnified Party, as incurred, for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action. This indemnity
agreement will be in addition to any liability which the Company or the Trust
may otherwise have.

 

7.1.2 The Company agrees to indemnify the Trust against all loss, liability,
claim, damage and expense whatsoever, as due from the Trust under Section 7.1.1
above.

 

7.1.3 Promptly after receipt by an Indemnified Party under this Section 7 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 7, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve the indemnifying party from liability under Section 7.1.1 above unless
and to the extent that such failure results in the forfeiture by the
indemnifying party of material rights

 

16



--------------------------------------------------------------------------------

and defenses and (ii) will not, in any event, relieve the indemnifying party
from any obligations to any Indemnified Party other than the indemnification
obligation provided in Section 7.1.1 above. The indemnifying party shall be
entitled to appoint counsel at the indemnifying party’s expense to represent the
Indemnified Party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the Indemnified Party or parties
except as set forth below); provided, however, that such counsel shall be
satisfactory to the Indemnified Party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the Indemnified Party in an action, the
Indemnified Party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the Indemnified Party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the Indemnified Party and the
indemnifying party and the Indemnified Party shall have reasonably concluded
that there may be legal defenses available to it and/or other Indemnified
Parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
satisfactory to the Indemnified Party to represent the Indemnified Party within
a reasonable time after notice of the institution of such action, or (iv) the
indemnifying party shall authorize the Indemnified Party to employ separate
counsel at the expense of the indemnifying party. An indemnifying party will
not, without the prior written consent of the Indemnified Parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Indemnified Parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each Indemnified Party from all liability arising out of such claim, action,
suit or proceeding. An Indemnified Party will not, without the prior written
consent of the indemnifying parties, settle or compromise or consent to the
entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution may be
sought hereunder (whether or not the Indemnified Parties are actual or potential
parties to such claim or action).

 

7.1.4 In the event that the indemnity provided in Sections 7.1.1, 7.1.2 or 7.1.3
is unavailable to or insufficient to hold harmless an Indemnified Party for any
reason, the Company, the Trust and the Placement Agent agree to contribute to
the aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending same)
(collectively “Losses”) to which the Company, the Trust and the Placement Agent
may be subject in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Trust on the one hand and by the
Placement Agent on the other from the offering of the Securities; provided,
however, that in no case shall the Placement Agent be responsible for any amount
in excess of the purchase discount or commission applicable to the Preferred
Securities purchased hereunder. If the allocation provided by the immediately
preceding sentence is unavailable for any reason, the Company, the Trust and the
Placement Agent shall contribute in such proportion as is appropriate to reflect
not only such relative benefits but also the relative fault of the Company and
the Trust on the one hand and of the Placement Agent on the other in connection
with the statements or omissions which resulted in such Losses, as well as any
other relevant equitable considerations. Benefits received by the Company and
the Trust shall be deemed to be equal to the total net proceeds

 

17



--------------------------------------------------------------------------------

from the offering (before deducting expenses) received by it, and benefits
received by the Placement Agent shall be deemed to be equal to any Commission
specified in Section 2.4.1. Relative fault shall be determined by reference to,
among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company and the Trust on the one hand or
the Placement Agent on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The Company, the Trust and the Placement Agent
agree that it would not be just and equitable if contribution were determined by
pro rata allocation or any other method of allocation which does not take
account of the equitable considerations referred to above. Notwithstanding the
provisions of this Section 7.1.4, no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 7, the Purchaser,
each person who controls the Placement Agent or the Purchaser within the meaning
of either the Securities Act or the Exchange Act and each director, officer,
employee and agent of the Placement Agent or the Purchaser shall have the same
rights to contribution as the Placement Agent, and each person who controls the
Company within the meaning of either the Securities Act or the Exchange Act,
each officer and director of the Company and each Administrator of the Trust
shall have the same rights to contribution as the Company, subject in each case
to the applicable terms and conditions of this Section 7.1.4.

 

Section 8. Rights and Responsibilities of Placement Agent.

 

8.1 Reliance. In performing its duties under this Agreement, the Placement Agent
shall be entitled to rely upon any notice, signature or writing which it shall
in good faith believe to be genuine and to be signed or presented by a proper
party or parties. The Placement Agent may rely upon any opinions or certificates
or other documents delivered by the Offerors or their counsel or designees to
either the Placement Agent or the Purchaser.

 

8.2 Rights of Placement Agent. In connection with the performance of its duties
under this Agreement, the Placement Agent shall not be liable for any error of
judgment or any action taken or omitted to be taken unless the Placement Agent
was grossly negligent or engaged in willful misconduct in connection with such
performance or non-performance. No provision of this Agreement shall require the
Placement Agent to expend or risk its own funds or otherwise incur any financial
liability on behalf of the Purchaser in connection with the performance of any
of its duties hereunder. The Placement Agent shall be under no obligation to
exercise any of the rights or powers vested in it by this Agreement.

 

Section 9. Termination. This Agreement shall be subject to termination in the
absolute discretion of the Placement Agent, by notice given to the Company and
the Trust prior to delivery of and payment for the Preferred Securities, if
prior to such time (i) there has occurred any Material Adverse Effect, or (ii)
trading in any of the Company’s securities shall have been suspended by the SEC
or the exchange upon which the Company’s securities are traded, if any, or
trading in securities generally on the New York Stock Exchange shall have been
suspended or limited or minimum prices shall have been established on such
exchange, (ii) a banking moratorium shall have been declared either by federal
or Louisiana authorities, or (iii) there shall have occurred any outbreak or
escalation of hostilities, declaration by the United States of a

 

18



--------------------------------------------------------------------------------

national emergency or war or other calamity or crisis the effect of which on
financial markets is such as to make it, in the Placement Agent’s judgment,
impracticable or inadvisable to proceed with the offering or delivery of the
Preferred Securities.

 

Section 10. Miscellaneous.

 

10.1 Disclosure Schedule. The term “Disclosure Schedule,” as used herein, means
the schedule, if any, attached to this Agreement that sets forth items the
disclosure of which is necessary or appropriate as an exception to one or more
representations or warranties contained in Section 4 hereof. The Disclosure
Schedule shall be arranged in paragraphs corresponding to the section numbers
contained in Section 4. Nothing in the Disclosure Schedule shall be deemed
adequate to disclose an exception to a representation or warranty made herein
unless the Disclosure Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail. Without
limiting the generality of the immediately preceding sentence, the mere listing
(or inclusion of a copy) of a document or other item in the Disclosure Schedule
shall not be deemed adequate to disclose an exception to a representation or
warranty made herein unless the representation or warranty has to do with the
existence of the document or other item itself. Information provided by the
Company in response to any due diligence questionnaire shall not be deemed part
of the Disclosure Schedule and shall not be deemed to be an exception to one or
more representations or warranties contained in Section 4 hereof unless such
information is specifically included on the Disclosure Schedule in accordance
with the provisions of this Section 10.1.

 

10.2 Notices. All communications hereunder will be in writing and effective only
on receipt, and will be mailed, delivered by hand or courier or sent by
facsimile and confirmed:

 

If to the Placement Agent, to:

 

SunTrust Capital Markets, Inc.

303 Peachtree Street, N.E., 24th Floor

Mail Code 3950

Atlanta, Georgia 30308

Facsimile: (404) 813-5000

Attention: Trust Preferred

 

with a copy to:

 

Powell, Goldstein, Frazer & Murphy LLP

191 Peachtree St. NE

16th Floor

Atlanta, GA 30303

Fax: (404) 572-6999

Telephone: (404) 572-6600

Attn: Katherine M. Koops

 

19



--------------------------------------------------------------------------------

if to the Offerors, to:

 

IBERIABANK Corporation

200 West Congress Street, 12th Floor

Lafayette, LA 70501

Facsimile: (337) 521-4005

Telephone: (337) 521-4006

Attention: John R. Davis

 

The Placement Agent, the Company, and their respective counsel, may change their
respective notice addresses, from time to time, by written notice to all of the
foregoing persons.

 

10.3 Parties in Interest, Successors and Assigns. This Agreement will inure to
the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person other than the
parties hereto and the affiliates, directors, officers, employees, agents and
controlling persons referred to in Section 7 hereof and their successors,
assigns, heirs and legal representatives, any right or obligation hereunder.
None of the rights or obligations of the Company or the Trust under this
Agreement may be assigned, whether by operation of law or otherwise, without the
Placement Agent’s prior written consent. The rights and obligations of the
Placement Agent and Purchaser under this Agreement may be assigned by such party
without the Company’s or the Trust’s consent; provided that the assignee assumes
the obligations of such party under this Agreement.

 

10.4 Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.

 

10.5 Counterparts and Facsimile. This Agreement may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument. This Agreement may be executed by any one or more
of the parties hereto by facsimile.

 

10.6 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

10.7 Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF GEORGIA WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAW.

 

10.8 Entire Agreement. This Agreement, together with the Operative Documents and
the other documents delivered in connection with the transactions contemplated
by this Agreement, is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, together with the Operative Documents and the other documents
delivered in

 

20



--------------------------------------------------------------------------------

connection with the transaction contemplated by this Agreement, supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

 

10.9 Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected, it
being intended that all of the Placement Agent’s and the Purchaser’s rights and
privileges shall be enforceable to the fullest extent permitted by law.

 

10.10 Survival. The respective agreements, representations, warranties,
indemnities and other statements of the Company and the Trust and their
respective officers or trustees and of the Placement Agent set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Placement Agent, the Purchaser,
the Company or the Trust or any of their respective officers, directors,
trustees or controlling persons, and will survive delivery of and payment for
the Preferred Securities. The provisions of Sections 2.4 and 7 shall survive the
termination or cancellation of this Agreement.

 

Signatures appear on the following page

 

21



--------------------------------------------------------------------------------

If this Agreement is satisfactory to you, please so indicate by signing the
acceptance of this Agreement and deliver such counterpart to the Offerors
whereupon this Agreement will become binding between us in accordance with its
terms.

 

Very truly yours,

   

IBERIABANK CORPORATION

    By:            

Name:

       

Title:

   

IBERIABANK STATUTORY TRUST III

   

By:

 

IBERIABANK Corporation, as Depositor

        By:                

Name:

           

Title:

 

CONFIRMED AND ACCEPTED

as of the date first set forth above

 

SUNTRUST CAPITAL MARKETS, INC.,

as Placement Agent

By:         Name:     Title:

 

22



--------------------------------------------------------------------------------

Schedule 1

 

List of Significant Subsidiaries

 

IBERIABANK

 

23



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF SUBSCRIPTION AGREEMENT

 

PREFERRED SECURITIES SUBSCRIPTION AGREEMENT

 

September 20, 2004

 

THIS PREFERRED SECURITIES SUBSCRIPTION AGREEMENT (this “Agreement”) made among
IBERIABANK Statutory Trust III (the “Trust”), a statutory trust created under
the Delaware Statutory Trust Act (12 Del. C. §3801, et seq.), IBERIABANK
Corporation, a Louisiana corporation, with its principal offices located at 200
West Congress Street, 12th Floor, Lafayette, LA 70501 (the “Company” and,
together with the Trust, the “Offerors”), STI Investment Management, Inc. (the
“Purchaser”), and SunTrust Capital Markets, Inc. (as to Sections 1.2, 1.3 and
Article III).

 

RECITALS:

 

A. The Trust desires to issue TEN MILLION ($10,000,000) DOLLARS of its Floating
Rate Preferred Securities (the “Preferred Securities”), liquidation amount
$1,000 per Preferred Security, representing an undivided beneficial interest in
the assets of the Trust (the “Offering”), to be issued pursuant to an Amended
and Restated Trust Agreement (the “Trust Agreement”) by and among the Company,
Wilmington Trust Company, as Property trustee, Wilmington Trust Company, as
Delaware trustee, the administrative trustees named therein and the Holders (as
defined therein), which Preferred Securities are to be guaranteed by the Company
with respect to distributions and payments upon liquidation, redemption and
otherwise pursuant to the terms of a Guarantee Agreement between the Company and
Wilmington Trust Company, as Guarantee Trustee (the “Guarantee”); and

 

B. The proceeds from the sale of the Preferred Securities will be combined with
the proceeds from the sale by the Trust to the Company of its Common Securities,
and will be used by the Trust to purchase an equivalent amount of Floating Rate
Junior Subordinated Notes of the Company (the “Notes”) to be issued by the
Company pursuant to an indenture (the “Indenture”) to be executed by the Company
and Wilmington Trust Company, as Indenture Trustee; and

 

C. In consideration of the premises and the mutual representations and covenants
hereinafter set forth, the parties hereto agree as follows:

 

Article I

PURCHASE AND SALE OF PREFERRED SECURITIES

 

1.1 Upon the execution of this Agreement, the Purchaser hereby agrees to
purchase from the Trust Preferred Securities at a price equal to $1,000 per
Preferred Security (the “Purchase Price”), which Purchase Price is equal to TEN
MILLION ($10,000,000) DOLLARS, and the Trust agrees to sell such Preferred
Securities to the Purchaser for said Purchase Price. The rights and preferences
of the Preferred Securities are set forth in the Trust Agreement. The closing of
the sale and purchase of the Preferred Securities by the Offerors to the
Purchaser shall occur on September 20, 2004, or such other later date as the
parties may designate (the “Closing Date”) The Purchase Price is payable in
immediately available funds on the Closing Date. The

 

A-1



--------------------------------------------------------------------------------

Offerors shall provide the Purchaser payment instructions no later than two (2)
days prior to the Closing Date.

 

1.2 The Placement Agreement, dated as of September 20, 2004 (the “Placement
Agreement”), among the Offerors and the Placement Agent identified therein (the
“Placement Agent”) includes certain representations and warranties, covenants
and conditions to closing and certain other matters governing the Offering. The
Placement Agreement is hereby incorporated by reference into this Agreement, and
the Purchaser shall be entitled to each of the benefits of the Placement Agent
and the Purchaser under the Placement Agreement and shall be entitled to enforce
the obligations of the Offerors under such Placement Agreement as fully as if
the Purchaser were a party to such Placement Agreement.

 

1.3 Subject to the provisions of Section 2 hereof, the Purchaser may resell the
Preferred Securities to a subsequent purchaser (any such purchaser from the
Purchaser being referred to hereinafter as a “Subsequent Purchaser”). Upon
transfer of the Preferred Securities to a Subsequent Purchaser, the Subsequent
Purchaser shall be entitled to each of the benefits of the Placement Agent and
the Purchaser under the Placement Agreement and this Agreement, and shall be
entitled to enforce the obligations of the Offerors under the Placement
Agreement and this Agreement, as fully as if the Subsequent Purchaser were a
party to the Placement Agreement and this Agreement.

 

Article II

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

2.1 The Purchaser understands and acknowledges that the Preferred Securities,
the Notes and the Guarantee (i) have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”), or any other applicable
securities law, (ii) are being offered for sale by the Trust in transactions not
requiring registration under the Securities Act and (iii) may not be offered,
sold, pledged or otherwise transferred by the Purchaser except in compliance
with the registration requirements of the Securities Act or any other applicable
securities laws, pursuant to an exemption therefrom or in a transaction not
subject thereto.

 

2.2 The Purchaser represents and warrants that it is purchasing the Preferred
Securities for its own account and not with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act or
other applicable securities laws, subject to any requirement of law that the
disposition of its property be at all times within its control and subject to
its ability to resell such Preferred Securities pursuant to an effective
registration statement under the Securities Act or under Rule 144A or any other
exemption from registration available under the Securities Act or any other
applicable securities law. The Purchaser understands that no public market
exists for any of the Preferred Securities, and that it is unlikely that a
public market will ever exist for the Preferred Securities.

 

2.3 The Purchaser represents and warrants that (a) it has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisers
in connection herewith to the extent it has deemed necessary; (b) it has had a
reasonable opportunity to ask questions of and receive answers from officers and
representatives of the Offerors concerning their respective

 

A-2



--------------------------------------------------------------------------------

financial condition and results of operations and the purchase of the Preferred
Securities and any such questions have been answered to its satisfaction; (c) it
has had the opportunity to review all publicly available records and filings
concerning the Offerors and it has carefully reviewed such records and filings
that it considers relevant to making an investment decision; and (d) it has made
its own investment decisions based upon its own judgment, due diligence and
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Offerors or the Placement Agent.

 

2.4 The Purchaser represents and warrants that it is an institutional
“accredited investor” within the meaning of subparagraph (a)(1), (2), (3) or (7)
of Rule 501 of Regulation D under the Securities Act.

 

2.5 The Purchaser represents and warrants that it was not formed solely for the
purpose of investing in the Preferred Securities, and additional capital or
similar contributions were not specifically solicited from any person owning a
beneficial interest in it for the purpose of enabling it to purchase any
Preferred Securities. The Purchaser is not a (i) partnership, (ii) common trust
fund or (iii) special trust, pension, profit sharing or other retirement trust
fund or plan in which the partners, beneficiaries or participants, as
applicable, may designate the particular investments to be made or the
allocation of any investment among such partners, beneficiaries or participants,
and it agrees that it shall not hold the Preferred Securities for the benefit of
any other person and shall be the sole beneficial owner thereof for all purposes
and that it shall not sell participation interests in the Preferred Securities
or enter into any other arrangement pursuant to which any other person shall be
entitled to a beneficial interest in the distribution on the Preferred
Securities. The Preferred Securities purchased directly or indirectly by the
Purchaser constitute an investment of no more than 40% of its assets.

 

2.6 The Purchaser represents and warrants that it has full power and authority
to execute and deliver this Agreement, to make the representations and
warranties specified herein, and to consummate the transactions contemplated
hereby, and it has full right and power to subscribe for Preferred Securities
and perform its obligations pursuant to this Agreement.

 

2.7 The Purchaser represents and warrants that no filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
governmental body, agency or court having jurisdiction over the Purchaser, other
than those that have been made or obtained, is necessary or required for the
performance by the Purchaser of its obligations under this Agreement or to
consummate the transactions contemplated herein.

 

2.8 The Purchaser represents and warrants that this Agreement has been duly
authorized, executed and delivered by the Purchaser.

 

Article III

MISCELLANEOUS

 

3.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, international courier or delivered by hand against written receipt
therefor, or by facsimile transmission and confirmed

 

A-3



--------------------------------------------------------------------------------

by telephone, to the following addresses, or such other address as may be
furnished to the other parties as herein provided:

 

To the Offerors:

   IBERIABANK Corporation      200 West Congress Street, 12th Floor     
Lafayette, LA 70501      Attention: John R. Davis      Fax: (337) 521-4006

To the Purchaser:

   SunTrust Capital Markets, Inc.      303 Peachtree Street, N.E.      24th
Floor, Mail Code 3950      Atlanta, Georgia 30308      Fax: (404) 813-5000     
Attention: Trust Preferred

 

Unless otherwise expressly provided herein, notices shall be deemed to have been
given on the date of mailing, except notice of change of address, which shall be
deemed to have been given when received.

 

3.2 This Agreement shall not be changed, modified or amended except by a writing
signed by the parties to be charged, and this Agreement may not be discharged
except by performance in accordance with its terms or by a writing signed by the
party to be charged.

 

3.3 Upon the execution and delivery of this Agreement by the Purchaser, this
Agreement shall become a binding obligation of the Purchaser with respect to the
purchase of Preferred Securities as herein provided.

 

3.4 NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE
PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND PROVISIONS
HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

3.5 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

3.6 This Agreement may be executed in one or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.

 

3.7 In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it

 

A-4



--------------------------------------------------------------------------------

being intended that all of the Offerors’ and the Purchaser’s rights and
privileges shall be enforceable to the fullest extent permitted by law.

 

Signatures appear on the following page

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is agreed to and accepted as of the day and
year first written above.

 

STI INVESTMENT MANAGEMENT, INC. By:         Name:     Title:

 

IBERIABANK CORPORATION

By:

       

Name:

   

Title:

IBERIABANK STATUTORY TRUST III

By:

  IBERIABANK Corporation, as Depositor

By:

       

Name:

   

Title:

SUNTRUST CAPITAL MARKETS, INC.

(for purposes of the rights and obligations in Sections 1.2, 1.3 and Article III
only)

By:

       

Name:

   

Title:

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B-1

 

FORM OF COMPANY COUNSEL OPINION

 

September 20, 2004

 

SunTrust Capital Markets, Inc.

303 Peachtree Street, NE

24th Floor, Mail Code 3947

Atlanta, Georgia 30308

 

STI Investment Management, Inc.

2202 Polly Drummond Office Park

Newark, Delaware 19711

 

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-1600

 

Ladies and Gentlemen:

 

We have acted as counsel to IBERIABANK Corporation (the “Company”), a Louisiana
corporation in connection with a certain Placement Agreement, dated September
20, 2004, (the “Placement Agreement”), between the Company and IBERIABANK
Statutory Trust III (the “Trust”), on one hand, and SunTrust Capital Markets,
Inc. (the “Placement Agent”), on the other hand. Pursuant to the Placement
Agreement, and subject to the terms and conditions stated therein, the Trust
will issue and sell to STI Investment Management, Inc. (the “Purchaser”),
$10,000,000 aggregate principal amount of Floating Rate Preferred Securities
(liquidation amount $1,000.00 per capital security) (the “Preferred
Securities”), which Preferred Securities are guaranteed on a subordinated basis
by the Company to the extent set forth in the Guarantee Agreement dated
September 20, 2004, between the Company and the Guarantee Trustee named therein
(the “Guarantee Agreement”). The Trust is purchasing, with the proceeds of the
Preferred Securities and 310 Common Securities (the “Common Securities”),
$10,310,000 aggregate principal amount of Floating Rate Junior Subordinated
Notes due September 20, 2034 (the “Junior Subordinated Notes”) of the Company
issued pursuant to an Indenture dated as of September 20, 2004 (the
“Indenture”), between the Company and Wilmington Trust Company, as indenture
trustee (the “Indenture Trustee”).

 

Capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them in the Placement Agreement.

 

The law covered by the opinions expressed herein is limited to the law of the
United States of America and of the State of Louisiana.

 

B-1-1



--------------------------------------------------------------------------------

We have made such investigations of law as, in our judgment, were necessary to
render the following opinions. We have also reviewed (a) the Company’s Articles
of Incorporation, as amended, and its Bylaws, as amended; and (b) such corporate
documents, records, information and certificates of the Company and its
subsidiaries, certificates of public officials or government authorities and
other documents as we have deemed necessary or appropriate as a basis for the
opinions hereinafter expressed. As to certain facts material to our opinions, we
have relied, with your permission, upon statements, certificates or
representations, including those delivered or made in connection with the
above-referenced transaction, of officers and other representatives of the
Company and its subsidiaries and the Trust after discussing the contents thereof
with such officers. We have not made any independent investigation as to the
existence of actions, suits, investigations or proceedings, if any, pending or
threatened against the Company or any of its subsidiaries, and we have not
conducted any independent search of any public records in connection with our
rendering our opinions set forth herein.

 

In rendering the opinions expressed below, we have assumed, without verification
(i) the genuineness of the signatures on all documents that we have examined,
(ii) the authenticity of all documents submitted to us as originals, (iii) the
conformity with authentic original documents of all documents submitted to us as
copies, and (iv) the legal capacity of all natural persons. We have assumed
(except to the extent set forth in our opinions below as to the Company) (a)
that all parties to, or that have otherwise executed, the Operative Documents
have been duly organized or formed, as the case may be, and are in good standing
under the laws of their respective jurisdictions of organization or formation,
as the case may be, and have full power, corporate or other, to enter into and
perform all obligations thereunder and (b) the due authorization by all
requisite action, corporate or otherwise, and execution delivery by such persons
of such documents.

 

Based upon and subject to the foregoing and the further qualifications set forth
below, we are of the opinion as of the date hereof that:

 

1. The Company is validly existing and in good standing under the laws of the
State of Louisiana and is duly registered as a bank holding company under the
Bank Holding Company Act of 1956, as amended. Each of the Subsidiaries is
validly existing and in good standing under the laws of its jurisdiction of
organization. Each of the Company and the Subsidiaries has full corporate power
and authority to own or lease its properties and to conduct its business as such
business is currently conducted in all material respects.

 

2. The issuance, sale and delivery of the Preferred Securities and the Junior
Subordinated Notes in accordance with the terms and conditions of the Placement
Agreement and the other Operative Documents have been duly authorized by all
necessary actions of the Company. The issuance, sale and delivery of the Junior
Subordinated Notes by the Company and the issuance, sale and delivery of the
Preferred Securities and Common Securities by the Trust do not give rise to any
preemptive rights to subscribe for or to purchase any shares of capital stock or
equity securities of the Company under the Articles of Incorporation or Bylaws
of the Company or, to our knowledge, under any agreement or other instrument to
which the Company is a party or by which the Company may be bound.

 

B-1-2



--------------------------------------------------------------------------------

3. The Company has all requisite corporate power to enter into and perform its
obligations under the Placement Agreement and the Subscription Agreement, and
the Placement Agreement and the Subscription Agreement have been duly and
validly authorized, executed and delivered by the Company and constitute the
legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their terms.

 

4. Each of the Indenture, the Trust Agreement and the Guarantee Agreement has
been duly authorized, executed and delivered by the Company. Each of the
Indenture and the Guarantee Agreement constitutes a valid and legally binding
obligation of the Company enforceable against the Company in accordance with its
terms.

 

5. The Junior Subordinated Notes have been duly authorized for issuance by the
Company, and the Junior Subordinated Note issued and delivered by the Company to
the Trust on this date has been duly executed and delivered by the Company and,
assuming due authentication by the Indenture Trustee under the Indenture, is
entitled to the benefits of the Indenture and constitutes the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms.

 

6. The execution, delivery and performance of the Placement Agreement and the
other Operative Documents and the consummation of the transactions contemplated
by the Placement Agreement and the other Operative Documents do not and will not
conflict with, result in the creation or imposition of any material lien, claim,
charge, encumbrance or restriction upon any property or assets of the Company or
the Subsidiaries pursuant to, or constitute a material breach or violation of,
or constitute a material default under, with or without notice or lapse of time
or both, any of the terms, provisions or conditions of (i) the articles of
incorporation or charter, bylaws or other governing documents of the Company or
the Subsidiaries, or (ii) to our knowledge, any material contract, indenture,
mortgage, deed of trust, loan or credit agreement, note, lease, franchise,
license or any other agreement or instrument known to us to which the Company or
any of the Subsidiaries is a party or by which any of them or any of their
respective properties may be bound or (iii) any order, decree, judgment,
franchise, license, permit, rule or regulation of any court, arbitrator,
government, or governmental agency or instrumentality, domestic or foreign,
known to us having jurisdiction over the Company or the Subsidiaries or any of
their respective properties which, in each case, is material to the Company and
the Subsidiaries on a consolidated basis.

 

7. Except for filings, registrations or qualifications that may be required by
applicable securities laws, no authorization, approval, consent or order of, or
filing, registration or qualification with, any person (including without
limitation, any court, governmental body or authority) is required under the
laws of the State of Louisiana in connection with the offer and sale of the
Preferred Securities as contemplated by the Placement Agreement and the other
Operative Documents.

 

8. To our knowledge, (i) neither the Company nor any of the Subsidiaries is in
breach or violation of, or default under, with or without notice or lapse of
time or both, its

 

B-1-3



--------------------------------------------------------------------------------

Articles of Incorporation or Charter, Bylaws or other governing documents, and
(ii) no action, suit or proceeding is pending or threatened against the Company
or any of the Subsidiaries, before or by any court or governmental official,
commission, board or other administrative agency, authority or body, or any
arbitrator, wherein an unfavorable decision, ruling or finding could reasonably
be expected to have a material adverse effect on the consummation of the
transactions contemplated by the Placement Agreement and the other Operative
Documents or the issuance and sale of the Preferred Securities as contemplated
therein or the condition (financial or otherwise), earnings, affairs, business,
or results of operations of the Company and its subsidiaries on a consolidated
basis.

 

9. Assuming the accuracy of the representations of the Company, the Placement
Agent and the Purchaser in the respective Operative Documents, it is not
necessary in connection with the offering, sale and delivery of the Preferred
Securities, the Junior Subordinated Notes and the Guarantee Agreement (or the
Guarantee) to the Purchaser pursuant to the Subscription Agreement to register
the same under the Securities Act of 1933, as amended, under the circumstances
contemplated in the Placement Agreement and the Subscription Agreement.

 

10. Neither the Company nor the Trust is or after giving effect to the offering
and sale of the Preferred Securities and the consummation of the transactions
described in the Placement Agreement will be, an “investment company” or an
entity “controlled” by an “investment company,” in each case within the meaning
of the Investment Company Act of 1940, as amended.

 

Our opinions set forth herein are limited by the following exceptions and
qualifications:

 

(A) The opinions expressed in the first two sentences of numbered paragraph 1 of
this Opinion Letter are based solely upon certain certificates and confirmations
issued by the applicable governmental officer or authority with respect to each
of the Company and the Subsidiaries.

 

(B) As used in paragraph 1 of this Opinion Letter, the term “in good standing”
shall mean (i) when used in connection with a corporation, that all filings and
registrations required to have been made by such corporation under the Louisiana
Corporation Law have been made and that all filing fees that are due and payable
in connection therewith have been paid, and (ii) when used in connection with a
bank, that all filings and registrations required to have been made by such bank
under the Louisiana Banking Law have been made and that all filing fees that are
due and payable in connection therewith have been paid.

 

(C) We have assumed for purposes of this Opinion Letter that all the documents
as to which we have opined with respect to enforceability constitute the legal,
valid and binding obligations of the parties thereto other than the Company.

 

(D) Our opinions regarding the legality, validity, binding effect or
enforceability of each of the Placement Agreement and Subscription Agreement are
subject to and limited by: (i) bankruptcy, insolvency, moratorium,
reorganization or other laws affecting the rights of

 

B-1-4



--------------------------------------------------------------------------------

creditors, generally; (ii) the effect of general principles of equity, whether
applied by a court of law or equity, including the discretionary nature of
equitable remedies; (iii) the possible unenforceability, as contrary to public
policy, of provisions regarding indemnities for violations of securities laws;
and (iv) the possible unavailability of certain remedies in the case of a
non-material breach.

 

(E) Our opinions regarding the legality, validity, binding effect or
enforceability of each of the Indenture, the Trust Agreement, the Guarantee
Agreement and the Junior Subordinated Notes are subject to and limited by: (i)
bankruptcy, insolvency, moratorium, reorganization or other laws affecting the
rights of creditors, generally; and (ii) the effect of general principles of
equity, whether applied by a court of law or equity, including the discretionary
nature of equitable remedies.

 

With respect to any matters indicated herein to be limited to our knowledge (or
words to like effect), the opinions set forth herein with respect to such
matters are specifically limited to the actual knowledge which attorneys who are
members of or are employed by this firm have obtained solely in connection with
the representation of the Company with respect to the offering of the Preferred
Securities and the other transactions contemplated by the Placement Agreement.

 

With respect to the foregoing opinions, we do not express any opinions as to the
laws of the state of New York and have assumed, with your approval and without
rendering any opinion to such effect, that to the extent applicable, the laws of
the State of New York are substantively identical to the laws of the State of
Louisiana which would apply, without regard to conflict of law provisions, were
the matter in question governed by the laws of Louisiana. We express no opinion
as to matters of choice of law (including the enforceability of any choice of
law provisions in any agreement).

 

This opinion is rendered to you solely pursuant to Section 3.2(a) of the
Placement Agreement. As such, it may be relied upon by you or by a Subsequent
Purchaser as defined in Section 3.2 of the Placement Agreement only and may not
be used or relied upon by any other person for any purpose whatsoever without
our prior written consent.

 

Very truly yours,

 

COZEN O’CONNER

 

B-1-5



--------------------------------------------------------------------------------

EXHIBIT B-2

 

FORM OF TAX COUNSEL OPINION

 

Pursuant to Section 3.2(c) of the Placement Agreement, Powell, Goldstein, Frazer
& Murphy LLP, counsel for the Placement Agent and Purchaser, shall deliver an
opinion to the following effect:

 

IBERIABANK Corporation

200 West Congress St., 12th Floor

Lafayette, LA 70501

 

SunTrust Capital Markets, Inc.

303 Peachtree Street, NE

24th Floor, Mail Code 3950

Atlanta, Georgia 30308

 

STI Investment Management, Inc.

2202 Polly Drummond Office Park

Newark, Delaware 19711

 

Ladies and Gentlemen:

 

We have acted as counsel to SunTrust Capital Markets, Inc. (the “Placement
Agent”), a Tennessee corporation, and STI Investment Management, Inc. (the
“Purchaser”), a Delaware corporation, in connection with the Purchaser’s
purchase of $10,000,000 Floating Rate Preferred Securities (liquidation amount
$1,000 per capital security) (the “Preferred Securities”) to be issued by
IBERIABANK Statutory Trust III (the “Trust”). The Preferred Securities represent
undivided beneficial ownership interests in $10,310,000 in aggregate principal
amount of Floating Rate Junior Subordinated Notes due 2034 (the “Junior
Subordinated Notes”) of IBERIABANK Corporation (the “Company”). This opinion
letter is furnished pursuant to Section 3.2(b) of the Placement Agreement dated
September 20, 2004, between the Company, the Trust and the Placement Agent.

 

In arriving at the opinions expressed below we have examined executed copies of
(i) the Amended and Restated Trust Agreement of the Trust dated the date hereof
(the “Trust Agreement”) and (ii) the Junior Subordinated Indenture relating to
the issuance of the Junior Subordinated Notes dated the date hereof (the
“Indenture”) (together, the “Operative Documents”). In addition, we have relied
on the representations of the Company contained in its letter dated as of the
date hereof and delivered to us in connection with the issuance of our opinions
expressed below. We have assumed the legal capacity of all natural persons, the
genuineness of all signatures, the authenticity of all documents and records
submitted to us as originals, the conformity to original documents and records
of all documents and records submitted to us as copies, and the truthfulness of
all statements of facts contained therein. We

 

B-2-1



--------------------------------------------------------------------------------

have also made such investigations of law and fact as we have deemed appropriate
as a basis for the opinion expressed below.

 

Based upon and subject to the foregoing and such further qualifications as set
forth below, it is our opinion that, under current law and assuming the
performance of the Operative Documents in accordance with the terms described
therein:

 

  1. the Trust will be classified for United States federal income tax purposes
as a grantor trust and not as an association that is taxable as a corporation,
and

 

  2. the Junior Subordinated Notes will be treated for United States federal
income tax purposes as indebtedness of the Company.

 

Our opinion is based on the U.S. Internal Revenue Code of 1986, as amended,
Treasury regulations promulgated thereunder, and administrative and judicial
interpretations thereof, all as of the date hereof and all of which are subject
to change, possibly on a retroactive basis. In rendering this opinion, we are
expressing our views only as to the federal income tax laws of the United States
of America. In rendering this opinion, we make no undertaking to advise you of
the effect of changes in matters of law or fact occurring subsequent to the date
hereof.

 

This opinion is rendered to you solely pursuant to Section 3.2(b) of the
Placement Agreement. As such, it may be relied upon by you and by any Subsequent
Purchaser as defined in Section 3.2 of the Placement Agreement only and may not
be used or relied upon by any other person for any purpose whatsoever without
our prior written consent.

 

Very truly yours,

 

POWELL, GOLDSTEIN, FRAZER & MURPHY LLP

 

B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-3

 

FORM OF DELAWARE COUNSEL TRUST OPINION

 

Pursuant to Section 3.2(c) of the Placement Agreement, Richards, Layton &
Finger, P.A., special Delaware counsel for the Placement Agent and Purchaser,
shall deliver an opinion to the effect that:

 

(i) the Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, and all filings
required under the laws of the State of Delaware with respect to the creation
and valid existence of the Trust as a statutory trust have been made;

 

(ii) under the Delaware Statutory Trust Act and the Amended and Restated Trust
Agreement, the Trust has the trust power and authority (A) to own property and
conduct its business, all as described in the Amended and Restated Trust
Agreement, (B) to execute and deliver, and to perform its obligations under,
each of the Placement Agreement, the Subscription Agreement, the Common
Securities Subscription Agreement, the Junior Subordinated Note Subscription
Agreement and the Preferred Securities and the Common Securities and (C) to
purchase and hold the Junior Subordinated Notes;

 

(iii) under the Delaware Statutory Trust Act, the certificate attached to the
Amended and Restated Trust Agreement as Exhibit C is an appropriate form of
certificate to evidence ownership of the Preferred Securities; the Preferred
Securities have been duly authorized by the Trust Agreement and, when issued and
delivered against payment of the consideration as set forth in the Subscription
Agreement, the Preferred Securities will be validly issued and (subject to the
qualifications set forth in this paragraph) fully paid and nonassessable and
will represent undivided beneficial interests in the assets of the Trust; the
holders of the Preferred Securities will be entitled to the benefits of the
Amended and Restated Trust Agreement and, as beneficial owners of the Trust,
will be entitled to the same limitation of personal liability extended to
stockholders of private corporations for profit organized under the General
Corporation Law of the State of Delaware; and such counsel may note that the
holders of the Preferred Securities may be obligated, pursuant to the Amended
and Restated Trust Agreement, to (A) provide indemnity and/or security in
connection with and pay taxes or governmental charges arising from transfers or
exchanges of Preferred Securities certificates and the issuance of replacement
Preferred Securities certificates and (B) provide security or indemnity in
connection with requests of or directions to the Property Trustee to exercise
its rights and remedies under the Amended and Restated Trust Agreement;

 

(iv) the Common Securities have been duly authorized by the Trust Agreement and,
when issued and delivered by the Trust to the Company against payment therefor
as described in the related Amended and Restated Trust Agreement and the related
Common Securities Subscription Agreement, will be validly issued and fully paid
and will represent undivided beneficial interests in the assets of the Trust
entitled to the benefits of the Trust Agreement;

 

B-3-1



--------------------------------------------------------------------------------

(v) under the Delaware Statutory Trust Act and the Amended and Restated Trust
Agreement, the issuance of the Preferred Securities and the Common Securities is
not subject to preemptive or other similar rights;

 

(vi) under the Delaware Statutory Trust Act and the Amended and Restated Trust
Agreement, the execution and delivery by the Trust of the Placement Agreement,
the Subscription Agreement, the Common Securities Subscription Agreement and the
Junior Subordinated Note Subscription Agreement, and the performance by the
Trust of its obligations thereunder, have been duly authorized by all necessary
trust action on the part of the Trust;

 

(vii) the Amended and Restated Trust Agreement constitutes a legal, valid and
binding obligation of the Company and the Trustees, and is enforceable against
the Company and the Trustees, in accordance with its terms subject, as to
enforcement, to the effect upon the Amended and Restated Trust Agreement of (a)
bankruptcy, insolvency, moratorium, receivership, reorganization, liquidation,
fraudulent conveyance or transfer and other similar laws relating to or
affecting the rights and remedies of creditors generally, (b) principles of
equity, including applicable law relating to fiduciary duties (regardless of
whether considered and applied in a proceeding in equity or at law), and (c) the
effect of applicable public policy on the enforceability of provisions relating
to indemnification or contribution;

 

(viii) the issuance and sale by the Trust of the Preferred Securities and the
Common Securities, the purchase by the Trust of the Junior Subordinated Notes,
the execution, delivery and performance by the Trust of the Placement Agreement,
the Subscription Agreement, the Common Securities Subscription Agreement and the
Junior Subordinated Note Subscription Agreement, the consummation by the Trust
of the transactions contemplated by the Placement Agreement and Subscription
Agreement and compliance by the Trust with its obligations thereunder do not
violate (a) any of the provisions of the Certificate of Trust or the Amended and
Restated Trust Agreement or (b) any applicable Delaware law, rule or regulation;

 

(ix) no filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Delaware court or Delaware
governmental authority or Delaware agency is necessary or required solely in
connection with the issuance and sale by the Trust of the Common Securities or
the Preferred Securities, the purchase by the Trust of the Junior Subordinated
Notes, the execution, delivery and performance by the Trust of the Placement
Agreement, the Subscription Agreement, the Common Securities Subscription
Agreement and the Junior Subordinated Note Subscription Agreement, the
consummation by the Trust of the transactions contemplated by the Placement
Agreement and the Subscription Agreement and compliance by the Trust with its
obligations thereunder; and

 

(x)

the holders of the Preferred Securities (other than those holders who reside or
are domiciled in the State of Delaware) will have no liability for income taxes
imposed by

 

B-3-2



--------------------------------------------------------------------------------

 

the State of Delaware solely as a result of their participation in the Trust and
the Trust will not be liable for any income tax imposed by the State of
Delaware.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and (B) rely as to matters of fact,
to the extent deemed proper, on certificates of responsible officers of the
Company and public officials.

 

B-3-3



--------------------------------------------------------------------------------

EXHIBIT B-4

 

FORM OF TRUSTEE COUNSEL OPINION

 

Pursuant to Section 3.2(d) of the Placement Agreement, Richards, Layton &
Finger, P.A., special counsel for the Guarantee Trustee, the Property Trustee
and the Indenture Trustee, shall deliver an opinion to the effect that:

 

(1) Wilmington Trust Company (the “Bank”) has been duly incorporated and is
validly existing in good standing as a Delaware banking corporation under the
laws of the State of Delaware and has the power and authority to enter into, and
to take all action required of it under, the Transaction Documents.

 

(2) The Transaction Documents have been duly authorized, executed and delivered
by the Trustee, the Property Trustee and the Guarantee Trustee and each
constitutes a legal, valid and binding obligation of the Trustee, the Property
Trustee and the Guarantee Trustee enforceable against them in accordance with
their respective terms, except as the enforceability thereof may be limited by
(i) bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally, as such laws would apply in the
event of a bankruptcy, insolvency or reorganization or similar occurrence
affecting the Trustee the Property Trustee and the Guarantee Trustee and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(3) The Securities have been duly authenticated and delivered by the Trustee.

 

(4) The Preferred Securities have been duly authenticated and delivered by the
Property Trustee.

 

(5) The execution and delivery of each of the Transaction Documents by the
Trustee, the Property Trustee and the Guarantee and the performance by them of
their respective terms do not conflict with or result in a violation of (A) any
law or regulation of the United States of America or the State of Delaware
governing the banking or trust powers of the Bank, or (B) the charter or By-laws
of the Bank.

 

(6) No approval, authorization or other action by, or filing with, any
governmental authority of the United States of America or the State of Delaware
having jurisdiction over the banking or trust powers of the Bank is required in
connection with the execution and delivery by the Trustee, the Property Trustee
and the Guarantee Trustee of the Transaction Documents or the performance by the
Trustee, the Property Trustee and the Guarantee Trustee of the terms of the
Transaction Documents, other than the filing of the Certificate of Trust.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and the federal laws of the United
States governing the banking and trust powers of the Bank and (B) rely as to
matters of fact, to the extent deemed proper, on certificates of responsible
officers of the Company and public officials.

 

B-4-1



--------------------------------------------------------------------------------

Annex F

 

ANNEX F

 

OFFICER’S CERTIFICATE

 

The undersigned, the [Chief Financial Officer] [Treasurer] [Executive Vice
President] hereby certifies, pursuant to Section 6.9 of the Placement Agreement,
dated as of September 20, 2004, among IBERIABANK Corporation (the “Company”),
IBERIABANK Statutory Trust III (the “Trust”) and SunTrust Capital Markets, Inc.
that, as of [date], [20    ], the Company had the following ratios and balances:

 

[BANK HOLDING COMPANY/THRIFT HOLDING COMPANY]

 

As of [Quarterly Financial Dates], 2004

 

Tier 1 Risk Weighted Assets

     ____________ %

Ratio of Double Leverage

     ____________ %

Non-Performing Assets to Loans and OREO

     ____________ %

Tangible Common Equity as a Percentage of Tangible Assets

     ____________ %

Ratio of Reserves to Non-Performing Loans

     ____________ %

Ratio of Net Charge-Offs to Loans

     ____________ %

Return on Average Assets (annualized)

     ____________ %

Net Interest Margin (annualized)

     ____________ %

Efficiency Ratio

     ____________ %

Ratio of Loans to Assets

     ____________ %

Ratio of Loans to Deposits

     ____________ %

Double Leverage (exclude trust preferred as equity)

     ____________ %

Total Assets

   $ ____________  

Year to Date Income

   $ ____________  

 

* A table describing the quarterly report calculation procedures is provided on
page         

 

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20    .]

 

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter ended [date], 20    .]

 

F-1



--------------------------------------------------------------------------------

Annex F

 

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[         quarter interim] [annual] period ended [date], 20    , and such
financial statements have been prepared in accordance with GAAP consistently
applied throughout the period involved (expect as otherwise noted therein).

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of this              day of                     , 20    

 

 

Name:

Title:

IBERIABANK Corporation

200 West Congress Street, 12th Floor

Lafayette, LA 70501

(337) 521-4003

 

F-2



--------------------------------------------------------------------------------

FINANCIAL DEFINITIONS

 

BANK HOLDING COMPANY

 

Report Item

--------------------------------------------------------------------------------

  

Corresponding FRY-9C or LP Line Items with Line

Item corresponding Schedules

--------------------------------------------------------------------------------

  

Description of Calculation

--------------------------------------------------------------------------------

Tier 1 Risk Weighted Assets   

BHCK7206

Schedule HC-R

   Tier 1 Risk Ratio: Core Capital (Tier 1)/ Risk-Adjusted Assets Ratio of
Double Leverage   

(BHCP0365)/(BCHCP3210)

Schedule PC in the LP

   Total equity investments in subsidiaries divided by the total equity capital.
This field is calculated at the parent company level. “Subsidiaries” include
bank, bank holding company, and non-bank subsidiaries. Non-Performing Assets to
Loans and OREO   

(BHCK5525-BHCK3506+BHCK5526-BHCK3507+BHCK2744)/(BHCK2122+BHCK2744)

Schedules HC-C, HC-M & HC-N

   Total Nonperforming Assets (NPLs+Foreclosed Real Estate+Other Nonaccrual &
Repossessed Assets)/Total Loans+Foreclosed Real Estate Tangible Common Equity as
a Percentage of Tangible Assets   

(BHDM3210-BHCK3163)/(BHCK2170-BHCK3163)

 

Schedule HC

   (Equity Capital – Goodwill)/(Total Assets – Goodwill) Ratio of Reserves to
Non-Performing Loans   

(BHCK3123+BHCK3128)/(BHCK5525-BHCK3506+BHCK5526-BHCK3507)

 

Schedules HC & HC-N & HC-R

   Total Loan Loss and Allocated Transfer Risk Reserves/ Total Nonperforming
Loans (Nonaccrual + Restructured) Ratio of Net Charge-Offs to Loans   

(BHCK4635-BHCK4605)/(BHCK3516)

 

Schedules HC-B & HC-K

   Net charge offs for the period as a percentage of average loans. Return on
Average Assets (annualized)   

(BHCK4340/BHCK3368)

 

Schedules HI & HC-K

   Net Income as a percentage of Assets. Net Interest Margin (annualized)   

(BHCK4519)/(BHCK3515+BHCK3365+BHCK3516+

BHCK3401+BHCKB985)

 

Schedules HI Memorandum and HC-K

   (Net Interest Income Fully Taxable Equivalent, if available/Average Earning
Assets) Efficiency Ratio   

(BHCK4093)/(BHCK4519+BHCK4079)

 

Schedule HI

   (Non-interest Expense)/(Net Interest Income Fully Taxable Equivalent, if
available, plus Non-interest Income) Ratio of Loans to Assets   

(BHCKB528+BHCK5369)/(BHCK2170)

 

Schedule HC

   Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total Assets
Ratio of Loans to Deposits   

(BHCKB528+BHCK5369)/(BHDM6631+BHDM6636+BHFN6631+BHFN6636)

 

Schedule HC

   Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total
Deposits (Includes Domestic and Foreign Deposits)

 

1



--------------------------------------------------------------------------------

Total Assets   

(BHCK2170)

 

Schedule HC

   The sum of total assets. Includes cash and balances due from depository
institutions; securities; federal funds sold and securities purchased under
agreements to resell; loans and lease financing receivables; trading assets;
premises and fixed assets; other real estate owned; investments in
unconsolidated subsidiaries and associated companies; customer’s liability on
acceptances outstanding; intangible assets; and other assets.

 

44